DETAILED ACTION
This office action is in response to RCE filed on 04/12/2021.
Claims 1, 5-6, and 10-14 are pending of which claims 1 and 6 are independent claims, and claims 2-4 and 7-9 are canceled.
IDS, filed on 09/24/2019, 07/01/2020, 08/18/2020, and 09/21/2020, is considered.
This application is examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1, 5-6, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over  US. Pub. 20150282134 to Suzuki (hereinafter “Suzuki”) in view of US. Pub. 20140092830 to Chen (hereinafter “Chen”) and combination of Suzuki and Chen is combined with US. Pub. 20150280871 to Xu (hereinafter “Xu”).


Regarding claim 1: Suzuki discloses a method performed by an apparatus in a wireless communication system, the method comprising: wherein the is scheduled based on the DCI according to self-carrier scheduling(Suzuki, see paragraph [0140], FIG. 10, when cross carrier configuration is not realized, i.e., for the mobile station device  that is not configured with the carrier indicator field for a cell, or the device configuration is in the same cell, the mobile station device receives the PDSCH and the PDCCH/EPDCCH to which the PDSCH corresponds, and in a case where the mobile station device detects the DCI format 1, 1A, 1B, 1C, 1D, 2, 2A, 2B, or 2C on the PDCCH or EPDCCH, the starting position  is given, by the span of the DCI that is given by the CFI of the cell) and is not expected to be scheduled based on cross-carrier scheduling(Suzuki, see paragraph [0135],  FIG. 10, when cross carrier configuration is realized, a mobile station device that is configured with a carrier indicator field (CIF)) indicating a cell different from the serving cell, the mobile station device receives a PDSCH and the PDCCH/EPDCCH to which the PDSCH corresponds with starting position indicator of PDSCH that  is given, by a higher-layer parameter pdsch-Start ), wherein the EREGs are indexed starting from a first starting OFDM symbol of the first time resource different from a second starting OFDM symbol of the second time resource, and wherein the first time resource is smaller than the second time resource (Suzuki,   see paragraph [0102-0106], the PCFICH is arranged in an initial OFDM symbol in a first slot; the PDCCH is arranged, starting from an initial OFDM symbol in the first slot; in an EPDCCH region, multiple EPDCCH's are frequency- and time-multiplexed; a base station may transmit information indicating a starting position of the OFDM symbol in which the EPDCCH is arranged in the first slot in the subframe to the mobile station device, and  information indicating a starting position of the OFDM symbol in which the EPDCCH is arranged is referred to as epdcch-Start; a base station  may configure each of the EPDCCH regions with a different epdcch-Start; and  based on the received epdcch-Start, a mobile station device   determines the starting position of the OFDM symbol in which the EPDCCH is arranged in the first slot in a subframe; if a epdcch-Start is not received, then the mobile device  based on the span of the DCI determines the starting position of the OFDM symbol in which the EPDCCH is arranged in the first slot in the subframe. For example, in a case where the span of the DCI is 3 (in a case where the PDCCH region is configured from the first, second, and third OFDM symbols in the first slot in the subframe) the mobile station device determines that the EPDCCH is arranged in the first slot in the subframe, starting from the fourth OFDM symbol).

However, Suzuki does not explicitly teach receiving, in a first time resource within a second time resource configured as 14 orthogonal frequency division multiplexing (OFDM) symbols. However, Xu in the same or similar field of endeavor teaches receiving, in a first time resource within a second time resource configured as 14 orthogonal frequency division multiplexing (OFDM) symbols ( Xu, see paragraph[0090], first time resource within a second time resource is configured with normal subframe with 14 symbols).In view of the above, having the method of Suzuki and then given the well-established teaching of Chen, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of 

However, Suzuki does not explicitly teach receiving, an enhanced physical downlink control channel (EPDCCH)carrying downlink control information (DCI) based on enhanced resource element groups (EREGs) ; and receiving, a physical downlink shared channel (PDSCH) starting in the first time resource, wherein the EPDCCH is received on a cell configured in an unlicensed band PDSCH. However, Chen in the same or similar field of endeavor teaches receiving, an enhanced physical downlink control channel (EPDCCH)carrying downlink control information (DCI) based on enhanced resource element groups (EREGs) (Chen, see paragraph [0071], FIG. 13,  mapping resource elements (RE) to enhanced control channel elements (ECCE) of an enhanced physical downlink control channel (EPDCCH) based on an aggregation level (AL), the number of ECCE used to transmit downlink control information (DCI) is determined and configured, and the  mapped resource elements (RE) to enhanced resource element groups (EREG) of the ECCE may be assigned to the DCI using an EREG index, wherein the EREG index is selected based on a EPDCCH transmission scheme); and receiving, a physical downlink shared channel (PDSCH) starting in the first time resource, wherein the EPDCCH is Chen, see paragraph [0040], a EPDCCHs are transmitted with PDSCHs; a PDSCH scheduled by the DL assignment and a resource allocation can include three PRB pairs (e.g., two contiguous slots), where a PRB pair 0 may include the EPDCCH  used to transmit the DCI resource allocation (RA) for PRB pair 0, 1, and 2, and a PRB pair 1  and PRB pair 2 may  include the PDSCH. Note: configuration for both licensed and unlicensed band is the same except extra precaution for collision not to happen). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen into Suzuki’s system/method because it would allow  elimination overhead that indicates the termination of  the coder., so the output block can contain fewer bits than a standard convolutional coder.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of overhead and increase efficiency by allowing the output from the coder to contain only useful information (Chen; [0056]).

Regarding claim 5: Suzuki discloses the   method of claim 1, wherein a number of candidates for monitoring the EPDCCH is determined based on a number of symbols included in the first time resource Suzuki,   see paragraph [0102-0106], an EPDCCH region is where multiple EPDCCH's are frequency- and time-multiplexed; a base station may transmit information indicating a starting position of the OFDM symbol in which the EPDCCH is arranged in the first slot in the subframe to the mobile station device, and  information indicating a starting position of the OFDM symbol in which the EPDCCH is arranged is referred to as epdcch-Start).  

Regarding claim 6: Suzuki discloses an apparatus configured to operate in a wireless communication system, the apparatus comprising: a memory; and at least one processor coupled with the memory and configured to: wherein the EPDCCH is received on a cell configured in an unlicensed band, wherein the PDSCH is scheduled based on the DCI according to self-carrier scheduling(Suzuki, see paragraph [0140], FIG. 10, when cross carrier configuration is not realized, i.e., for the mobile station device  that is not configured with the carrier indicator field for a cell, or the device configuration is in the same cell, the mobile station device receives the PDSCH and the PDCCH/EPDCCH to which the PDSCH corresponds, and in a case where the mobile station device detects the DCI format 1, 1A, 1B, 1C, 1D, 2, 2A, 2B, or 2C on the PDCCH or EPDCCH, the starting position  is given, by the span of the DCI that is given by the CFI of the cell. Note: configuration for both licensed and unlicensed band is the same except extra precaution for collision not to happen)  and is not expected to be scheduled based on cross-carrier scheduling(Suzuki, see paragraph [0135],  FIG. 10, when cross carrier configuration is realized, a mobile station device that is configured with a carrier indicator field (CIF)) indicating a cell different from the serving cell, the mobile station device receives a PDSCH and the PDCCH/EPDCCH to which the PDSCH corresponds with starting position indicator of PDSCH that  is given, by a higher-layer parameter pdsch-Start), wherein the EREGs are indexed starting from a first Suzuki,   see paragraph [0102-0106], the PCFICH is arranged in an initial OFDM symbol in a first slot; the PDCCH is arranged, starting from an initial OFDM symbol in the first slot; in an EPDCCH region, multiple EPDCCH's are frequency- and time-multiplexed; a base station may transmit information indicating a starting position of the OFDM symbol in which the EPDCCH is arranged in the first slot in the subframe to the mobile station device, and  information indicating a starting position of the OFDM symbol in which the EPDCCH is arranged is referred to as epdcch-Start; a base station  may configure each of the EPDCCH regions with a different epdcch-Start; and  based on the received epdcch-Start, a mobile station device   determines the starting position of the OFDM symbol in which the EPDCCH is arranged in the first slot in a subframe; if a epdcch-Start is not received, then the mobile device  based on the span of the DCI determines the starting position of the OFDM symbol in which the EPDCCH is arranged in the first slot in the subframe. For example, in a case where the span of the DCI is 3 (in a case where the PDCCH region is configured from the first, second, and third OFDM symbols in the first slot in the subframe) the mobile station device determines that the EPDCCH is arranged in the first slot in the subframe, starting from the fourth OFDM symbol).

However, Suzuki does not explicitly teach receive, in a first time resource within a second time resource configured as 14 orthogonal frequency division multiplexing Xu, see paragraph[0090], first time resource within a second time resource is configured with normal subframe with 14 symbols). In view of the above, having the method of Suzuki and then given the well-established teaching of Chen, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Chen   as modified by Xu within the system of Suzuki because it would allow use of carrier aggregation. Furthermore, both references deal with same field of endeavor, thus modification of Suzuki  by Chen  as modified by Xu  would have been to achieve increase throughput between a base station supporting multiple component carriers and a mobile device as disclosed in Xu para 0005

However, Suzuki does not explicitly teach receive, an enhanced physical downlink control channel (EPDCCH) carrying downlink control information (DCI) based on enhanced resource element groups (EREGs); and receive a physical downlink shared channel (PDSCH) starting in the first time resource. However, Chen in the same or similar field of endeavor teaches receive, an enhanced physical downlink control channel (EPDCCH) carrying downlink control information (DCI) based on enhanced resource element groups (EREGs) (Chen, see paragraph [0071], FIG. 13,  mapping resource elements (RE) to enhanced control channel elements (ECCE) of an enhanced physical downlink control channel (EPDCCH) based on an aggregation level (AL), the number of ECCE used to transmit downlink control information (DCI) is determined and configured, and the  mapped resource elements (RE) to enhanced resource element groups (EREG) of the ECCE may be assigned to the DCI using an EREG index, wherein the EREG index is selected based on a EPDCCH transmission scheme); and receive a physical downlink shared channel (PDSCH) starting in the first time resource(Chen, see paragraph [0040], a EPDCCHs are transmitted with PDSCHs; a PDSCH scheduled by the DL assignment and a resource allocation can include three PRB pairs (e.g., two contiguous slots), where a PRB pair 0 may include the EPDCCH  used to transmit the DCI resource allocation (RA) for PRB pair 0, 1, and 2, and a PRB pair 1  and PRB pair 2 may  include the PDSCH). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen into Suzuki’s system/method because it would allow  elimination overhead that indicates the termination of  the coder., so the output block can contain fewer bits than a standard convolutional coder.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of overhead and increase efficiency  by allowing  the  output from the coder to contain only useful information  (Chen; [0056]).

Regarding claim 10: Suzuki discloses the  apparatus of claim 6, wherein a number of candidates for monitoring the EPDCCH is determined based on a number of symbols included in the first time resource (Suzuki,   see paragraph [0102-0106], an EPDCCH region is where multiple EPDCCH's are frequency- and time-multiplexed; a base station may transmit information indicating a starting position of the OFDM symbol in which the EPDCCH is arranged in the first slot in the subframe to the mobile station device, and  information indicating a starting position of the OFDM symbol in which the EPDCCH is arranged is referred to as epdcch-Start).  
  
Regarding claim 11: Suzuki discloses an apparatus configured to operate in a wireless communication system, the apparatus comprising: a memory; and at least one processor coupled with the memory and configured to: wherein the PDSCH is scheduled based on the DCI according to self-carrier scheduling Suzuki, see paragraph [0140], FIG. 10, when cross carrier configuration is not realized, i.e., for the mobile station device  that is not configured with the carrier indicator field for a cell, or the device configuration is in the same cell, the mobile station device receives the PDSCH and the PDCCH/EPDCCH to which the PDSCH corresponds, and in a case where the mobile station device detects the DCI format 1, 1A, 1B, 1C, 1D, 2, 2A, 2B, or 2C on the PDCCH or EPDCCH, the starting position  is given, by the span of the DCI that is given by the CFI of the cell)and is not scheduled based on cross-carrier scheduling(Suzuki, see paragraph [0135],  FIG. 10, when cross carrier configuration is realized, a mobile station device that is configured with a carrier indicator field (CIF)) indicating a cell different from the serving cell, the mobile station device receives a PDSCH and the PDCCH/EPDCCH to which the PDSCH corresponds with starting position indicator of PDSCH that  is given, by a higher-layer parameter pdsch-Start), wherein the EREGs are indexed starting from a first starting OFDM symbol of the first time resource different from a second starting OFDM symbol of the second time resource, and wherein the first time resource Suzuki,   see paragraph [0102-0106], the PCFICH is arranged in an initial OFDM symbol in a first slot; the PDCCH is arranged, starting from an initial OFDM symbol in the first slot; in an EPDCCH region, multiple EPDCCH's are frequency- and time-multiplexed; a base station may transmit information indicating a starting position of the OFDM symbol in which the EPDCCH is arranged in the first slot in the subframe to the mobile station device, and  information indicating a starting position of the OFDM symbol in which the EPDCCH is arranged is referred to as epdcch-Start; a base station  may configure each of the EPDCCH regions with a different epdcch-Start; and  based on the received epdcch-Start, a mobile station device   determines the starting position of the OFDM symbol in which the EPDCCH is arranged in the first slot in a subframe; if a epdcch-Start is not received, then the mobile device  based on the span of the DCI determines the starting position of the OFDM symbol in which the EPDCCH is arranged in the first slot in the subframe. For example, in a case where the span of the DCI is 3 (in a case where the PDCCH region is configured from the first, second, and third OFDM symbols in the first slot in the subframe) the mobile station device determines that the EPDCCH is arranged in the first slot in the subframe, starting from the fourth OFDM symbol).
 
However, Suzuki does not explicitly teach transmit, in a first time resource within a second time resource configured as 14 orthogonal frequency division multiplexing (OFDM) symbols. However, Xu in the same or similar field of endeavor teaches transmit, in a first time resource within a second time resource configured as 14 Xu, see paragraph[0090], first time resource within a second time resource is configured with normal subframe with 14 symbols). In view of the above, having the method of Suzuki and then given the well-established teaching of Chen, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Chen   as modified by Xu within the system of Suzuki because it would allow use of carrier aggregation. Furthermore, both references deal with same field of endeavor, thus modification of Suzuki  by Chen  as modified by Xu  would have been to achieve increase throughput between a base station supporting multiple component carriers and a mobile device as disclosed in Xu para 0005.

However, Suzuki does not explicitly teach transmit, an enhanced physical downlink control channel (EPDCCH) carrying downlink control information (DCI) based on enhanced resource element groups (EREGs), and transmit a physical downlink shared channel (PDSCH) starting in the first time resource, wherein the EPDCCH is transmitted on a cell configured in an unlicensed band. However, Chen in the same or similar field of endeavor teaches transmit, an enhanced physical downlink control channel (EPDCCH) carrying downlink control information (DCI) based on enhanced resource element groups (EREGs) (Chen, see paragraph [0071], FIG. 13,  mapping resource elements (RE) to enhanced control channel elements (ECCE) of an enhanced physical downlink control channel (EPDCCH) based on an aggregation level (AL), the number of ECCE used to transmit downlink control information (DCI) is determined and configured, and the  mapped resource elements (RE) to enhanced resource element groups (EREG) of the ECCE may be assigned to the DCI using an EREG index, wherein the EREG index is selected based on a EPDCCH transmission scheme), and transmit a physical downlink shared channel (PDSCH) starting in the first time resource, wherein the EPDCCH is transmitted on a cell configured in an unlicensed band(Chen, see paragraph [0040], a EPDCCHs are transmitted with PDSCHs; a PDSCH scheduled by the DL assignment and a resource allocation can include three PRB pairs (e.g., two contiguous slots), where a PRB pair 0 may include the EPDCCH  used to transmit the DCI resource allocation (RA) for PRB pair 0, 1, and 2, and a PRB pair 1  and PRB pair 2 may  include the PDSCH. Note: configuration for both licensed and unlicensed band is the same except extra precaution for collision not to happen). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen into Suzuki’s system/method because it would allow  elimination overhead that indicates the termination of  the coder., so the output block can contain fewer bits than a standard convolutional coder.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of overhead and increase efficiency  by allowing  the  output from the coder to contain only useful information  (Chen; [0056]).

Regarding claim 12: Suzuki discloses scheduled based on the DCI according to self-carrier scheduling. However, Suzuki does not explicitly teach the method of claim 1, wherein a plurality of OFDM symbols included in the second time resource are . However, Chen in the same or similar field of endeavor teaches the method of claim 1, wherein a plurality of OFDM symbols included in the second time resource are unoccupied, wherein the plurality of OFDM symbols start from the second starting OFDM symbol, and wherein the first time resource is configured as remaining OFDM symbols included in the second time resource except for the plurality of OFDM symbols (Chen, see paragraph [0040], a EPDCCHs are transmitted with PDSCHs; a PDSCH scheduled by the DL assignment and a resource allocation can include three PRB pairs (e.g., two contiguous slots), where a PRB pair 0 may include the EPDCCH  used to transmit the DCI resource allocation (RA) for PRB pair 0, 1, and 2, and a PRB pair 1  and PRB pair 2 may  include the PDSCH. Note: as disclosed in paragraph [0040] in Chen, EPDCCH uses two slots and the content of the slots is predetermined).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen into Suzuki’s system/method because it would allow  elimination overhead that indicates the termination of  the coder., so the output block can contain fewer bits than a standard convolutional coder.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of overhead and increase efficiency  by allowing  the  output from the coder to contain only useful information  (Chen; [0056]).

Regarding claim 13: Suzuki discloses scheduled based on the DCI according to self-carrier scheduling. However, Suzuki does not explicitly teach the method of claim 12, wherein a number of the remaining OFDM symbols is identical to 7. However, Xu in the same or similar field of endeavor teaches the method of claim 12, wherein a number of the remaining OFDM symbols is identical to 7. Xu, see paragraph [0090], FIG. 3, including 14 symbols within each 1 ms subframe for legacy LTE communications where a subframe has two slots and the symbols may be divided into two equal parts each having 7 symbols). In view of the above, having the method of Suzuki and then given the well-established teaching of Chen, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Chen   as modified by Xu within the system of Suzuki because it would allow use of carrier aggregation. Furthermore, both references deal with same field of endeavor, thus modification of Suzuki  by Chen  as modified by Xu  would have been to achieve increase throughput between a base station supporting multiple component carriers and a mobile device as disclosed in Xu para 0005.

Regarding claim 14: Suzuki discloses scheduled based on the DCI according to self-carrier scheduling. However, Suzuki does not explicitly teach the method of claim 1, wherein the first time resource is a starting time resource of a downlink burst comprising the first time resource and the second resource. However, Xu in the same or similar field of endeavor teaches the method of claim 1, wherein the first time resource is a starting time resource of a downlink burst comprising the first time resource and the second resource(Xu, see paragraph  [0087], a first OFDM symbol and second OFDM symbols, each burst mode symbol may have a reduced symbol duration relative to the legacy OFDM symbols, and burst mode symbols also may have increased tone spacing for subcarriers relative to legacy symbols, and in some examples have a tone spacing of 120 kHz, and burst mode symbols may occupy the start time resource).  In view of the above, having the method of Suzuki and then given the well-established teaching of Chen, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Chen   as modified by Xu within the system of Suzuki because it would allow use of carrier aggregation. Furthermore, both references deal with same field of endeavor, thus modification of Suzuki  by Chen  as modified by Xu  would have been to achieve increase throughput between a base station supporting multiple component carriers and a mobile device as disclosed in Xu para 0005.


. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476